Title: To George Washington from Robert Douglas, 15 April 1791
From: Douglas, Robert
To: Washington, George

 

Honbl. Sir,
Scotland, Port Glasgow 15th April 1791

  On the 26th Septr last I had a letter from Mr Robt Peter, Mercht in Georgetown, Potomack River Maryland who Acquaints me that a small Plantation that belonged to me on the Eastern Branch said River was confiscated by order of the State of Maryland, it consists of Fifty Acres of Land & upon it, there is a dwelling & some outhouses built[.] by a letter from Mr Peter to me of the 26th Novr 1788 he says it remaind unsold & that he was afraid to move in it and did not know how the State of Maryland might Act in regard to my property, I have another letter from him dated 9th Novr 1789 wherein he does not mention the Land being confiscated I got it by my Wife Mary Riley, now deceased and Daughter to Mr Eliphaz Riley & by a Deed from him dated the 9th Novr 1760 it was convey’d to me, it rented at £18—Maryd Curry pr Annum & all that I have received from Mr Peter, is £29.19.9 Sterling, remitted me by a Bill in June 1769—by my Marriage I have five Children Alive born me in this Country, by my Will lying by me I had left the Plantation to my Oldest Son, Eliphaz, who was in Maryd—the time of the War & who took the Oath of Citizinship to the State, little did I think my Plantation was to be confiscated, I was no way concernd in the War between Britain and America, when I Married I Commanded a Ship, and left off going to Sea about 26 years ago & since that period I have resided in my Native Country, my thus presumeing to write you the Honble President of the United States of America I know is Novel and taking too much upon me, at same time from your Amiable Character & well knowen humanity I am emboldined to lay my Complaint before you and I flatter myself that you will cause enquirey to be made if Justice has been done me, a Gentleman in your Exalted Station must have little time to Attend about such triffles as now mentioned, at same time it would give me vast pleasure if you Vouchsafe to order this letter to be answer’d—from your love of Justice I presume you will agree with me, that it is very hard my Children should be deprieved of their Mothers Inheritance, had the Land been confiscated soon after the War ended, I would have been paid value by the British Government, it is now too late & no Claims are Admitted, by the VI Article of the treaty

between Britain & America, sign’d at Paris the 3d day of Sepr 1783, it is Stipulated that there shall be no more confiscations made in future from that date, I left the rights of my Plantation with Mr Peter & by a letter he writes me in Decr last, he sends me a Certificate of the confiscation a Copy of which I beg herewith to send you for your perusal, also a paragraph from his letter of 26th Sepr 1789—James White Junr who bought the Plantn was 2d Cousine to my Wife & Grandson to James White, Senr who is greatly in Arrears to Mr Peter, James White Junr is Heir to the Old Man & I suppose my Plantn will go to pay part of the Debt owing to Mr Peter—who is my 1st Cousine I am suspicious of his Conduct, tho I have not told him so, to conclude, my sincere wish is for good health to you & Happiness to preside over a free & independent People & I am very Respectfully Honourable Sir your Most Humble & Obedt Servt

Robt Douglas

